                 Case 20-12737-KBO              Doc 227        Filed 12/10/20         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
PENNSYLVANIA REAL ESTATE INVESTMENT : Case No. 20-12737 (KBO)
TRUST, et al.,1                                                 :
                                                                : (Jointly Administered)
         Debtors.                                               :
--------------------------------------------------------------- x Related D.I.: 213

       NOTICE OF (I) ENTRY OF FINDINGS OF FACT, CONCLUSIONS OF LAW,
     AND ORDER APPROVING THE ADEQUACY OF THE DEBTORS’ DISCLOSURE
    STATEMENT FOR, AND CONFIRMING, THE DEBTORS’ JOINT PREPACKAGED
    CHAPTER 11 PLAN OF REORGANIZATION OF PENNSYLVANIA REAL ESTATE
        INVESTMENT TRUST AND CERTAIN OF ITS DIRECT AND INDIRECT
           SUBSIDIARIES AND (II) OCCURRENCE OF EFFECTIVE DATE

PLEASE TAKE NOTICE OF THE FOLLOWING:

1.      Petition Date. On November 1, 2020 (the “Petition Date”), each of the above-captioned
debtors and debtors in possession (collectively, the “Debtors”) filed a voluntary petition for relief
under chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for
the District of Delaware (the “Court”).

2.     Confirmation of the Plan. On November 30, 2020, the Court entered an order [D.I. 213]
(the “Confirmation Order”), approving the Disclosure Statement Relating to the Joint
Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate Investment Trust
and Certain of Its Direct and Indirect Subsidiaries [D.I. 17] (the “Disclosure Statement”) and
confirming the Joint Prepackaged Chapter 11 Plan of Reorganization of Pennsylvania Real Estate
Investment Trust and Certain of Its Direct and Indirect Subsidiaries (With Technical Modifications
as of November 20, 2020) [D.I. 213-2] (the “Plan”).2

3.     Effective Date. On December 10, 2020 (the “Effective Date”), each of the conditions
precedent to consummation of the Plan enumerated in Section 8.2 of the Plan were satisfied or
waived in accordance with the Plan and the Confirmation Order, and the Effective Date of the Plan
occurred.

4.     Deadline to File Professional Fee Claim. In accordance with Section 2.2 of the Plan, all
requests for payment of Professional Fee Claims for services rendered and reimbursement of
expenses incurred prior to the Effective Date must be filed no later than forty-five (45) days after

1
          A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Schedule 1. The corporate headquarters and the mailing address for the
Debtors is 2005 Market Street, Suite 1000, Philadelphia, PA 19103.
2
        Capitalized terms used but not defined herein have the meanings given to them in the Plan.



EAST\177840714
                 Case 20-12737-KBO        Doc 227      Filed 12/10/20     Page 2 of 5




the Effective Date (the “Professional Fee Claim Bar Date”). All requests for payment of
Professional Fee Claims must be (i) made in writing, (ii) filed with the Clerk of the Court, 824
North Market Street, 3rd Floor, Wilmington, Delaware 19801 and (iii) served upon the following
parties so as to be received no later than the Professional Fee Claim Bar Date: (a) counsel for the
Debtors, DLA Piper LLP (US), 1201 N. Market Street, Suite 2100, Wilmington, Delaware 19801-
1147 (Attn.: R. Craig Martin, Esq. [craig.martin@us.dlapiper.com], Stuart M. Brown, Esq.
[stuart.brown@us.dlapiper.com],           and        Aaron        S.      Applebaum,          Esq.
[aaron.applebaum@us.dlapiper.com]) and 444 West Lake Street, Suite 900, Chicago, Illinois
60606 (Attn.: Richard A. Chesley, Esq. [richard.chesley@us.dlapiper.com], Daniel M. Simon,
Esq.        [daniel.simon@us.dlapiper.com],          Oksana       Koltko      Rosaluk,        Esq.
[oksana.koltkorosaluk@us.dlapiper.com],             David         E.       Avraham,           Esq.
[david.avraham@us.dlapiper.com], and Tara Nair, Esq. [tara.nair@us.dlapiper.com]); (b) the
Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 King St., Lockbox 35,
Wilmington, DE 19801 (Attn.: Joseph J. McMahon, Jr., Esq. [joseph.mcmahon@usdoj.gov]); and
(c) counsel to the Agent under the Revolver/TL Credit Agreement, Seven Year Term Loan
Agreement and Bridge Loan Credit Agreement, and the Consenting Lenders, (i) Jones Day, 250
Vesey Street, New York, New York 10281 (Attn.: Benjamin Rosenblum, Esq.
[brosenblum@jonesday.com], Stacey L. Corr-Irvine, Esq. [scooirvine@jonesday.com], and
Danielle D. Donovan, Esq. [ddonovan@jonesday.com]) and (ii) Womble Bond Dickinson (US)
LLP, 1313 North Market Street, Suite 1200, Wilmington, Delaware 19801 (Attn.: Matthew P.
Ward, Esq. [matthew.ward@wbd-us.com]).

5.      Release, Discharge, Exculpation, and Injunction Provisions. The Court has approved
certain discharge, release, exculpation, injunction, and related provisions in Article VII of the Plan.
The Plan and the Confirmation Order contain other provisions that may affect your rights. You
are encouraged to review the Plan and the Confirmation Order in their entirety.

6.       Copies of Pleadings. Parties interested in obtaining copies of the Plan, the Disclosure
Statement, the Confirmation Order and/or any other document filed in the Debtors’ Chapter 11
Cases may do so by: (i) accessing the Court’s website at https://www.deb.uscourts.gov (note that
a PACER password is needed to access documents on the Court’s website); (ii) contacting the
Office of the Clerk of the Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801;
(iii) accessing the website maintained by Prime Clerk, the Debtors’ noticing agent, available at:
http://cases.primeclerk.com/PREIT (which is free of charge); or (iv) contacting counsel for the
Debtors using the contact information below.

                           [Remainder of Page Intentionally Left Blank]




EAST\177840714                                    2
                 Case 20-12737-KBO   Doc 227      Filed 12/10/20   Page 3 of 5




  Dated: December 10, 2020           Respectfully submitted,
         Wilmington, Delaware
                                     DLA PIPER LLP (US)

                                      /s/ R. Craig Martin
                                     R. Craig Martin (DE 5032)
                                     Aaron S. Applebaum (DE 5587)
                                     1201 N. Market Street, Suite 2100
                                     Wilmington, Delaware 19801
                                     Telephone:(302) 468-5700
                                     Facsimile:(302) 394-2341
                                     Email: craig.martin@us.dlapiper.com
                                              aaron.applebaum@us.dlapiper.com

                                      -and-

                                     Richard A. Chesley (admitted pro hac vice)
                                     Daniel M. Simon (admitted pro hac vice)
                                     Oksana Koltko Rosaluk (admitted pro hac vice)
                                     David E. Avraham (admitted pro hac vice)
                                     Tara Nair (admitted pro hac vice)
                                     444 West Lake Street, Suite 900
                                     Chicago, Illinois 60606
                                     Telephone: (312) 368-4000
                                     Facsimile: (312) 236-7516
                                     Email: richard.chesley@us.dlapiper.com
                                            daniel.simon@us.dlapiper.com
                                            oksana.koltkorosaluk@us.dlapiper.com
                                            david.avraham@us.dlapiper.com
                                            tara.nair@us.dlapiper.com

                                     Counsel for the Debtors




EAST\177840714                                3
                 Case 20-12737-KBO    Doc 227     Filed 12/10/20   Page 4 of 5




                                         Schedule 1

                               (Alphabetical List of Debtors)

                          Debtor Name                       Case No.             EIN
    1      Bala Cynwyd Associates, LP                       20-12761             8913
    2      Moorestown Mall LLC                              20-12791             8051
    3      Pennsylvania Real Estate Investment Trust        20-12737             6339
    4      Plymouth Ground Associates LLC                   20-12769             N/A
    5      Plymouth Ground Associates, LP                   20-12771             N/A
    6      PR AEKI Plymouth LLC                             20-12775             N/A
    7      PR AEKI Plymouth, LP                             20-12777             N/A
    8      PR BVM LLC                                       20-12796             N/A
    9      PR Capital City Limited Partnership              20-12776             7775
   10      PR Capital City LLC                              20-12774             4283
   11      PR CC I LLC                                      20-12778             3669
   12      PR CC II LLC                                     20-12772             N/A
   13      PR CC Limited Partnership                        20-12781             4179
   14      PR Cherry Hill Office GP, LLC                    20-12759             N/A
   15      PR Cumberland Outparcel LLC                      20-12744             N/A
   16      PR Exton Limited Partnership                     20-12762             2620
   17      PR Exton LLC                                     20-12756             N/A
   18      PR Exton Outparcel GP, LLC                       20-12755             N/A
   19      PR Exton Outparcel Holdings, LP                  20-12758             N/A
   20      PR Exton Outparcel Limited Partnership           20-12760             N/A
   21      PR Exton Square Property L.P.                    20-12773             7997
   22      PR Fin Delaware LLC                              20-12739             N/A
   23      PR Financing I LLC                               20-12757             7844
   24      PR Financing II LLC                              20-12754             N/A
   25      PR Financing Limited Partnership                 20-12770             4892
   26      PR Gainesville Limited Partnership               20-12749             N/A
   27      PR Gainesville LLC                               20-12779             N/A
   28      PR GV LLC                                        20-12742             N/A
   29      PR GV LP                                         20-12747             N/A
   30      PR Hyattsville LLC                               20-12784             3110
   31      PR Jacksonville Limited Partnership              20-12768             N/A
   32      PR Jacksonville LLC                              20-12765             4726
   33      PR JK LLC                                        20-12763             N/A
   34      PR Magnolia LLC                                  20-12753             5017
   35      PR Monroe Old Trail Holdings, L.P.               20-12803             N/A
   36      PR Monroe Old Trail Holdings, LLC                20-12802             N/A
   37      PR Monroe Old Trail Limited Partnership          20-12801             N/A
   38      PR Monroe Old Trail, LLC                         20-12800             N/A
   39      PR Moorestown Anchor-L&T, LLC                    20-12743             N/A
   40      PR Moorestown Anchor-M LLC                       20-12792             N/A


EAST\177840714
       Case 20-12737-KBO       Doc 227    Filed 12/10/20   Page 5 of 5




                    Debtor Name                     Case No.             EIN
41   PR Moorestown Limited Partnership              20-12790             7661
42   PR Moorestown LLC                              20-12786             N/A
43   PR Plymouth Anchor-M, L.P.                     20-12787             N/A
44   PR Plymouth Anchor-M, LLC                      20-12785             N/A
45   PR Plymouth Meeting Associates PC LP           20-12795             N/A
46   PR Plymouth Meeting Limited Partnership        20-12783             8280
47   PR Plymouth Meeting LLC                        20-12780             N/A
48   PR PM PC Associates LLC                        20-12793             N/A
49   PR PM PC Associates LP                         20-12794             N/A
50   PR Prince George's Plaza LLC                   20-12782             6377
51   PR Springfield Town Center LLC                 20-12741             9679
52   PR Sunrise Outparcel 2, LLC                    20-12799             4373
53   PR Swedes Square LLC                           20-12750             N/A
54   PR TP LLC                                      20-12746             N/A
55   PR TP LP                                       20-12751             N/A
56   PR Valley Anchor-M Limited Partnership         20-12789             N/A
57   PR Valley Anchor-M, LLC                        20-12788             N/A
58   PR Valley Anchor-S, LLC                        20-12748             N/A
59   PR Valley Limited Partnership                  20-12766             5123
60   PR Valley LLC                                  20-12764             4705
61   PR Valley Solar LLC                            20-12797             N/A
62   PR Valley View Anchor-M, LLC                   20-12804             N/A
63   PR Valley View Anchor-M, LP                    20-12752             N/A
64   PR Valley View OP-DSG/CEC, LLC                 20-12740             5063
65   PR Woodland Anchor-S, LLC                      20-12745             N/A
66   PREIT Associates, L.P.                         20-12736             5032
67   PREIT-RUBIN OP, Inc.                           20-12798             4799
68   PREIT-RUBIN, Inc.                              20-12738             4920
69   XGP LLC                                        20-12767             N/A




                                      5
